                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-701-DCK

 MARSHALL O. LOWERY,                                  )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT regarding “Plaintiff’s Motions In Limine”

(Document No. 68); Defendant’s “Motion For Order Declaring Continued Enforcement Of

Original Trial Subpoena, Or In The Alternative, Motion For Order To Compel” (Document No.

70); and the “United States’ Motion In Limine” (Document No. 71). The parties have consented

to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review of these

motions is appropriate. Having carefully considered the motions and the record, the undersigned

will deny the motions as moot.

         The undersigned notes that the parties filed a joint “Notice Of Settlement” (Document No.

84) on May 17, 2019, reporting that they had reached a settlement agreement resolving all issues

to be determined by a jury in a trial scheduled for May 20, 2019. The Court subsequently cancelled

the trial scheduled to begin on May 20, 2019. See (Document No. 85). The undersigned

commends the parties and their counsel’s efforts to resolve this matter.

         Based on the foregoing, the undersigned finds that the pending motions should be denied

as moot.




           Case 3:16-cv-00701-DCK Document 86 Filed 05/21/19 Page 1 of 2
      IT IS, THEREFORE, ORDERED that Plaintiff’s Motions In Limine” (Document No.

68) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Defendant’s “Motion For Order Declaring Continued

Enforcement Of Original Trial Subpoena, Or In The Alternative, Motion For Order To Compel”

(Document No. 70) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that the “United States’ Motion In Limine” (Document No.

71) is DENIED AS MOOT.

      SO ORDERED.


                                  Signed: May 20, 2019




                                             2

        Case 3:16-cv-00701-DCK Document 86 Filed 05/21/19 Page 2 of 2
